
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 231
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Ms. Ros-Lehtinen (for
			 herself and Mr. Sherman) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging that the United States, the
		  Government of Iraq, and other responsible actors ensure that humanitarian
		  protections are upheld for the residents of Camp Ashraf in
		  Iraq.
	
	
		Whereas the United States Embassy Statement on Transfer of
			 Security Responsibility for Camp Ashraf of December 28, 2008, states that,
			 The Government of Iraq has provided the US Government written assurances
			 of humane treatment of the Camp Ashraf residents in accordance with Iraq's
			 Constitution, laws and international obligations.;
		Whereas, on April 8, 2011, Iraqi forces initiated the use
			 of force against residents of Camp Ashraf, resulting in the death of a number
			 of Camp Ashraf residents and the wounding of many others;
		Whereas reports emerged regarding the continuous
			 harassment of, and denial of medical assistance and other vital services to
			 Ashraf residents by Iraqi security forces;
		Whereas previously, on July 28, 2009, Iraqi forces had
			 initiated the use of force against residents of Camp Ashraf in Iraq, resulting
			 in the death of a number of Camp Ashraf residents and the wounding of many
			 others; and
		Whereas the Government of Iraq has a responsibility to
			 uphold the assurances provided to the United States Government regarding the
			 humane treatment of the residents of Ashraf in accordance with Iraq’s
			 Constitution, laws, and international obligations: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the Government of Iraq to uphold its
			 commitment to the United States to ensure the continued well-being of those
			 living in Camp Ashraf and prevent their involuntary return to Iran in
			 accordance with United States Embassy Statement on Transfer of Security
			 Responsibility for Camp Ashraf of December 28, 2008; and
			(2)calls upon the
			 President to take all necessary and appropriate steps to support the
			 commitments of the United States to ensure the physical security and protection
			 of Camp Ashraf residents.
			
